     IJgrno
         Case 2:20-mj-08151-RBM     Document 1 Filed 01/13/20 PageID.1 Page 1 of 4 I {10/20 .
                                                                              J)ofr:
      1) 13)XJ .

 1
 2
                                                                       FILED
 3                                                                  2820 JAN 13 A If: liq
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                             SOUTHERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                     Case No.        20MJ8151
12                                 Plaintiff,        COMPLAINT FOR VIOLATION OF
13
                   v.                                Title 8, U.S.C., Section 1325(a)(l)
14                                                   Attempted Illegal Entry (Misdemeanor)
15
       Yang LI,
16
17                               Defendant.

18
19           The undersigned complainant being duly sworn states:

20           On or about January 10, 2020, within the Southern District of California, defendant,
21
      Yang LI, an alien, knowingly and intentionally attempted to enter the United States with
22
23 the purpose, i.e., conscious desire, to enter the United States at a time and place other than

24 as designated by immigration officers, and committed an over act, to wit, crossing the
25
      border from Mexico into the United States, that was a substantial step towards committing
26
27 the offense, all in violation of Title 8, United States Code, Section 1325(a)(l ); a

28 misdemeanor.
        Case 2:20-mj-08151-RBM Document 1 Filed 01/13/20 PageID.2 Page 2 of 4



          And the complainant states this complaint is based on the attached Probable Cause
 1
 2 Statement, which is incorporated herein by reference.                           .

 3                                                     ; [ ~
 4                                               FEDERICO ESPINOZA
 5                                               BORDER PATROL AGENT
 6
          SWORN TO BEFORE ME AND SUBSCRIBED IN MY PRESENCE, TIIlS 13 th
 7
 8 DAY OF JANUARY 2020.

 9
10                                             ~NEGRO
11                                             U.S. MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
         Case 2:20-mj-08151-RBM Document 1 Filed 01/13/20 PageID.3 Page 3 of 4



 l UNITED STATES OF AMERICA
                  v.
 2 Yang LI
 3
                                 PROBABLE CAUSE STATEMENT
 4
           I, Border Patrol Agent John Oritz, declare under penalty of perjury, the following is
 5
 6 true and correct:
 7
           The complainant states this complaint is based upon the investigative report of
 8
     Border Patrol Agent (BPA) T. Thompson that defendant, Yang LI (LI), attempted to enter
 9
10 the United States at a time and place other than asdesignated by Immigration Officers and
11
     was arrested on January I 0, 2020, in Calexico, California.
12
           On January 10, 2020, BPA R. Alfaro was performing his assigned line-watch duties
13
14 approximately seven miles east of the Calexico, California West Port of Entry. This area
15
     consists mostly of agricultural fields, canals, and the Calexico, California East Port of
16
     Entry. Aliens frequently use this area to illegally enter the United States due to its
17
18 remoteness and low presence of law enforcement.
19
           At approximately 8:00 p.m., Remote Videos Surveillance System operators were
20
     alerted to, observed, and notified BPA's of an activation set off by three individuals traveling
21
22 northbound from the IBF. BPA Alfaro responded to the area and located the three individuals,
23
     one later identified as LI, attempting to conceal themselves in some brush approximately .25
24
     miles north of the IBF. BPA Alfaro identified himself as a United States Border Patrol Agent
25
26 and questioned LI and the other individuals as to their citizenship. LI admitted being a citizen
27
28
                                                    3
         Case 2:20-mj-08151-RBM Document 1 Filed 01/13/20 PageID.4 Page 4 of 4



     of China who does not possess any immigration documentation to remain, reside, or work in
 1
 2 the United States legally.
 3
           LI was placed under arrest and transported to the El Centro Border Patrol Station for
 4
     further processing.
 5
 6         Record checks did not show AGUILAR has applied for and sought or received
 7
     permission from the United States Attorney General or the Secretary of the Department of
 8
 9 Homeland Security to enter the United States.
10
11
     Executed on January 11, 2020 at 12:40 p.m.                                       ...
12
13
                                                                Jo
14                                                              Border Patrol Agent
15
16
17
     On the basis of the facts presented in the probable cause statement consisting of two pages,
18
19 I find probable cause to believe that the defendant named in this probable cause statement

20 committed the offense on January 10, 2020 in violation of Title 8, United States Code 1325~
21


~:      ~
    Hon. Bernard G. Skomal
                                                           1 :05 PM, Jan 11, 2020

                                                                Date/Time
2.4 United States Magistrate Judge
25
26
27
28
                                                  4
